COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00123-CV
Trial Court Cause
Number:                    09-CV-0147
Style:                     In re Texas Windstorm Insurance Association


Date motion filed*:        February 12, 2013
Type of motion:            Emergency Motion to Seal
Party filing motion:       Relator
Document to be filed:      Supplemental record and response

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Court records are presumed to be open to the general public. Tex. R. Civ. P. 76a; Gen. Tire,
         Inc. v. Kepple, 970 S.W.2d 520, 523 (Tex. 1998). Even when the substantive standard for sealing court
         records is satisfied, see Tex. R. Civ. P. 76a(1), the rules of civil procedure require public notice and a
         hearing, see Tex. R. Civ. P. 76a(3) & (4). Any party wishing to seal a portion of the appellate record in this
         case should first follow the procedures of Rule 76a and then request this court to seal the record in
         conformity with the trial court's order, see Tex. R. Civ. P. 76a(6), or appeal the trial court's ruling, see Tex.
         R. Civ. P. 76a(8), or take such other action as the party may deem appropriate after following the Rule 76a
         procedure.


Judge's signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of

Date: March 7, 2013
     COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

        ORDER ON MOTION